Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 13, 2019                                                                                  Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem
  159005 & (16)
                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  LUCERNE INTERNATIONAL, INC.,                                                                          Richard H. Bernstein
           Plaintiff-Appellee,                                                                          Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh,
                                                                                                                         Justices
  v                                                                  SC: 159005
                                                                     COA: 346996
                                                                     Wayne CC: 18-015030-CB
  DURA AUTOMOTIVE SYSTEMS, LLC,
  and MILAN METAL SYSTEMS, LLC,
            Defendants-Appellants,
  and
  ASIA FORGING SUPPLY CO., LTD, and
  FAW FORGING AND CASTING USA, INC.,
             Defendants.
  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the December 28, 2018 order of the Court of Appeals
  is considered, and it is DENIED, because we are not persuaded that the question
  presented should be reviewed by this Court.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 13, 2019
         d0212
                                                                                Clerk